Counsel for appellee call our attention to the fact, shown by the record, that the First National Bank of Columbia and Malone and Koonce whose separate demurrers to the bill of complaint were sustained by the trial court, are not made parties to this appeal, and are not before the court. It results, of course, that the assignments of error based upon the sustention of those individual demurrers — the demurrants not being brought before us by the appeal — cannot be considered or sustained on their merits. We erroneously reversed the decree of the trial court upon those assignments, and the reversal must be set aside, and the decree of the trial court affirmed.
The evidence showed that the only remaining respondent, the Columbia Live Stock Company, had no interest in the mortgage securities as to which relief was sought, and hence no relief could be granted by the final decree.
It is proper to observe that counsel for appellee did not call our attention to the state of the record as to parties to the appeal, but argued these assignments of error on their merits alone, and we were thereby misled to the conclusions originally declared.
The application for rehearing will be granted, the judgment of reversal will be set aside, and a judgment of affirmance will be entered.
Application granted.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur. *Page 425